Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Albrecht (U.S 2017/0221526 A1). 
In regards to Claim 1, Albrecht discloses a server chassis, comprising: a main frame (Fig.1, #113); 5a fan module (Fig.1, #115-117) located in the main frame (Fig.1); and a flow-guiding device (Fig.1, #118 and Fig 9, #900, paragraph [0057]) located in the main frame (Fig.1), wherein the flow-guiding device comprises: a first plate body (Fig.9, #905) comprising a plurality of first openings (Fig.9, #945); and a second plate body (Fig.9. #910), wherein the first plate body and the second plate body are parallel to 10each other (Fig.9-10) and are spaced apart from each other by a spacing (Fig.9-10 and paragraph [0061], which states the plates are spaced apart), the second plate body comprises a plurality of second openings (Fig.9, #910 contains second openings #950), and the first openings are arranged alternately with the second openings (Fig.9-10, openings #945/950 are alternately from one another).
In regards to Claim 2, Albrecht discloses the server chassis according to claim 1, further comprising a hard disk device (Fig.1, #120) located in the main frame, wherein the flow-guiding device is located between the hard disk device and 15the fan module (Fig.1/9, #118/900 is placed between fan module #115-117 and hard disk device #120-124). 
In regards to Claim 3, Albrecht discloses the server chassis according to claim 1, wherein the first plate body further comprises a plurality of first fins (Fig.9, #910, includes fins (protrusions) located between the first openings (Fig.9), and the second plate body (Fig.9. #905, includes fins (protrusions)) further comprises a plurality of second fins located between the second openings (Fig.9, the fins are between the second openings).
In regards to Claim 4, Albrecht discloses the server chassis according to claim 3, wherein a center of one of the first openings corresponds to a center of one of the second fins (Fig.9-10, one of the second fins has a center which corresponds to a center of one of the first opening #945), and a center of one of the first fins corresponds to a center of one of the second openings (Fig.9-10, one of the first fins has a center which corresponds to a center of one of the second opening #950).
In regards to Claim 13, Albrecht discloses a flow-guiding device, comprising: a first plate body (Fig.9, #910) comprising a plurality of first openings (Fig.9, #945); and a second plate body (Fig.9, #905), wherein the first plate body and the second plate body are parallel to each other (Fig.9-10, #910/905 are parallel to one another) and are spaced apart from each other by a spacing (Fig.9-10 and paragraph [0061], which discloses the plates can be spaced apart), the second plate body comprises 10a plurality of second openings (Fig.9, #905 contains second openings #950), and the first openings are arranged alternately with the second openings (Fig.9-10, openings #945/950 are alternately from one another).
In regards to Claim 14, Albrecht discloses the flow-guiding device according to claim 13, wherein the first plate body further comprises a plurality of first fins (Fig.9, #910, includes a plurality of fins between first openings #945) located between the first openings (Fig.9), and the second plate body (Fig.9, #905 includes a plurality of fins between openings #950) further comprises a plurality of second fins located between the second openings (Fig.9, fins between #950). 
In regards to Claim 15, Albrecht discloses flow-guiding device according to claim 14, wherein a center of one of the first openings corresponds to a center of one of the second fins (Fig.9, one of the second fins has a center which corresponds to a center of one of the first opening #945), and a center of one of the first fins corresponds to a center of one of the second openings (Fig.9, one of the first fins has a center which corresponds to a center of one of the second opening #950).
Allowable Subject Matter
Claims 5, 8-10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 5, no prior art fairly suggests or discloses “wherein a width of each of the first openings is substantially equal to that of each of the second fins, and a width of each of the second openings is substantially equal to that of each of the first fins.
Dependent claims 6-7 and 11-12 are allowably by virtue of their dependency from claim 5.
In regards to Claim 8, no prior art fairly suggests or discloses “ wherein a distance d from the flow-guiding device to the fan module satisfies the following formula: when f.sub.Fan.ltoreq.f.sub.L,i=1, d = L 2 ; ##EQU00013## and when f.sub.Fan>f.sub.L,i=1, d = L 2 [ BNL / 30 .times. C + 0 . 5 ] , ##EQU00014## [ ]: Gauss' notation; wherein f.sub.Fan is a frequency at which a fan module generates a sound wave; f.sub.L,i=1 is a fundamental frequency of a standing wave in a direction L; L is a distance between the fan module and the hard disk device; B is a number of blades of the fan module; N is a rotational speed of the fan module; and C is a speed of the sound wave.
In regards to Claim 9, no prior art fairly suggests or discloses “wherein a density parameter .alpha. of the first fins and a density parameter .alpha. of the second fins satisfy the following formula: .alpha.=2p-1(p=1,2,3, . . . ), wherein p is a positive integer for adjusting the density parameters .alpha. of the first fins and the second fins such that .alpha. is a positive odd number; a number J of the first fins and a number J of the second fins satisfy the following formula: J=j*.alpha., wherein j is a number of modalities of the sound wave in a direction W; a distance a from the center of each of the fins to the center of each of the openings satisfies the following formula: a = W 2 .times. J , ##EQU00015## wherein W is an internal width of the main frame; a distance b between the fins satisfies the following equation: b = W J , ##EQU00016## and a width c of each of the fins satisfies the following formula: c = ( 1 - r ) .times. W J , ##EQU00017## wherein r is an opening rate of each of the plate bodies.
In regards to Claim 10, no prior art fairly suggests or discloses “ wherein a width e of each of the openings satisfies the following formula: e = a - c 2 , ##EQU00018## wherein a is a distance from the center of each of the fins to the center of each of the openings; and c is a width of each of the fins; and a thickness t of the flow-guiding device satisfies the following formula: t.gtoreq.(b-c)/2=rW/2J, wherein b is a distance between the fins of the same plate body; r is an opening rate of each of the plate bodies; J are number of the first fins and number of the second fins respectively; W is an internal width of the main frame.
In regards to Claim 16, no prior art fairly suggests or discloses “wherein a width of each of the first openings is substantially equal to that of each of the second fins, and a width of each of the second openings is substantially equal to that of each of the first fins
Dependent claims 17-20 are allowably by virtue of their dependency from claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (U.S 2017/0202111 A1) – Discloses a computer system having a plurality of fan modules and hard disk modules within a chassis, and a flow guiding device disposed between the fan modules and hard disk modules, wherein the flow guiding device includes a plate having a plurality of first openings.
Waters (U.S Patent 11,388,837 B2) – Discloses a flow guiding device having a plate with a plurality of openings, each opening having a duct to direct an airflow to reduce acoustic energy created by the fan modules.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835